Exhibit 10.2

 

RESIGNATION AND CONSULTING AGREEMENT

 

HCP, Inc., and its affiliates and subsidiaries (hereinafter collectively
“Company”) and George P. Doyle (“Doyle”) hereby agree to end their employment
relationship on the following basis:

 

1.             Doyle hereby voluntarily resigns from his position as Senior Vice
President – Chief Accounting Officer and all other employment relationships with
the Company effective June 30, 2009.  Doyle will be paid his normal salary and
any earned but unused vacation and personal days through that date, and all
outstanding expense reports.

 

2.             Prior to completing his last day of work on June 30, 2009, Doyle
will cooperate fully in a professional manner to complete his normal duties and
responsibilities and to accomplish a smooth and amicable transition of such
duties and responsibilities to the persons designated by the Company to assume
them.  In addition, Doyle will return to the Company by June 30, 2009, all
files, records, credit cards, keys, equipment, and all other Company property or
documents.

 

3.             Doyle represents that he is signing this Agreement voluntarily
and with a full understanding of and agreement with all of its terms, for the
purpose of receiving the additional pay and benefits from the Company set forth
below.

 

4.             In reliance on Doyle’s agreement with the terms, representations,
and general releases in this Agreement, the Company will provide Doyle with the
following additional pay and benefits:

 

a.             On June 30, 2009, the Company will pay Doyle a lump sum of
$175,000, less legally required deductions.

 

b.             The consultancy relationship set forth in paragraph 5 of this
Agreement, for which Doyle will be paid a total of an additional $245,000 if he
fulfills the obligations of this Agreement.

 

c.             The Company will reimburse Doyle his cost of his COBRA premiums
for up to 18 months to enable him and his family to maintain his current
insurance benefits (including medical, dental and vision) if he elects to
exercise his COBRA rights, plus a gross-up to cover Doyle’s tax liability for
such COBRA premium reimbursements.

 

d.             Doyle will continue to vest in shares of restricted stock and
restricted stock units that are scheduled to vest on or before February 3, 2010,
but will not vest in any stock options after June 30, 2009.

 

Doyle agrees that he is not entitled to receive, and will not claim, entitlement
to any compensation not expressly provided for in this Agreement, including but
not limited to any bonus, stock grant or option, or other incentive
compensation.

 

--------------------------------------------------------------------------------


 

5.             Doyle has agreed to continue to assist the Company in a
consulting relationship during a seven month consulting period from July 1, 2009
to and including January 31, 2010 (“Consultancy Period”) on the following
terms.  During such Consultancy Period,

 

a.             Doyle will be reasonably available to consult as needed on
matters familiar to him as a result of his working with the Company, provided,
however, that such consultancy is non-exclusive and will in no way interfere
with other consulting or employment relationships with others as long as he
makes himself reasonably available as needed by the Company.

 

b.             Doyle agrees that if he accepts any consulting or employment
relationship with a direct competitor of the Company during the Consultancy
Period, the Consultancy Period and all of the benefits and payments to him
provided by this paragraph 5 will automatically end.

 

c.             The Company will pay Doyle a consulting fee of $35,000 per month,
without offset or deduction of any kind, payable by the end of each month during
such Consultancy Period.  Doyle will be fully responsible for all taxes owed on
such payments and any payments, penalties and/or interest arising to Doyle or
the Company as a result of any failure by Doyle to pay such taxes.

 

During the Consultancy Period, Doyle agrees that he is retained solely as an
independent contractor to the Company.  Doyle agrees that he is not and will not
claim or represent himself to be an employee or agent of the Company, has no
authority to enter into any contracts or agreements on behalf of the Company or
to otherwise bind the Company in any manner, and will not represent to any
person or entity that he has any such authority.

 

6.             Other than the continued vesting of the currently scheduled
restricted stock and restricted stock units referred to above in paragraph 4d,
Doyle hereby waives any claims to earning, vesting, or receiving any additional
dividends, restricted stock, restricted stock units, or stock options. Any
vested but unexercised stock options will be governed by the existing agreements
for such options.

 

7.             In exchange for the additional pay and benefits provided herein,
Doyle also promises

 

a.             not to use or disclose any confidential information, trade
secrets, or financial, personnel, proprietary information, or client information
which Doyle learned while employed by the Company.

 

b.             not to disparage the Company or its management, services, or
investments, which obligation shall not prohibit his giving truthful testimony
in response to any legal order or governmental inquiry.

 

c.             not to encourage or assist any other person or entity to assert
any legal claim against any Released Party in this Agreement, which obligation
shall not prohibit his giving truthful testimony in response to any legal order
or government inquiry.

 

2

--------------------------------------------------------------------------------


 

d.             not to encourage HCP investors to withdraw their investments or
invest elsewhere instead of HCP.

 

e.             not to solicit or encourage, directly or indirectly, any Company
employees to leave employment with the Company for one year from the date he
signs this Agreement.

 

If Doyle breaches any of the promises, representations, or releases in this
Agreement, the Company may stop any payments or benefits otherwise owing under
this Agreement and may seek additional relief or remedy as provided herein.

 

8.             Doyle does hereby, for Doyle and his heirs, successors and
assigns, release, acquit and forever discharge the Company, and its officers,
directors, managers, employees, representatives, lawyers, insurers, agents,
trustees, related entities, affiliates, subsidiaries, and each of their
respective divisions, groups, business units, associates, owners, stockholders,
predecessors, successors, heirs, and assigns, employee welfare benefit plans and
pension or deferred plans under Section 401 of the Internal Revenue Code of
1954, as amended, and their trustees, administrators and other fiduciaries or
representatives, and all persons acting by, through, under, or in concert with
them, or any of them (the “Released Parties”), of and from any and all waiveable
claims, actions, charges, complaints, causes of action, rights, demands, debts,
damages, or accountings of whatever nature, known or unknown, which Doyle or his
heirs may have against such persons or entities based on any act or omission
which occurred prior to the effective date of this Agreement, including but not
limited to those related to, or arising from, Doyle’s employment with the
Company or his resignation, provided, however, that nothing in this paragraph or
paragraph 9 of this Agreement changes or waives Doyle’s rights to be defended
and indemnified in accordance with the terms of his Indemnification Agreement
with the Company dated February 14, 2008 or California law, and Doyle will be
continued on the Company’s D&O liability insurance policy for the duration of
the Indemnification Agreement or as required by California law.

 

The Company does hereby release, acquit and forever discharge Doyle and his
heirs, successors, and assigns, of and from any and all waiveable claims,
actions, charges, complaints, causes of action, rights, demands, debts, damages
or accountings of whatever nature based on any act or omission which occurred
prior to the effective date of this Agreement that is presently known to the
Company’s Board of Directors or its Chief Executive Officer James F. Flaherty
III, including but not limited to those related to, or arising from, Doyle’s
employment with the Company or his resignation.

 

9.             It is further understood and agreed that as a condition of this
Settlement, all rights under Section 1542 of the Civil Code of the State of
California are expressly waived by Doyle.  Such Section reads as follows:

 

“A General Release does not extend to claims which a creditor does not know or
suspect to exist in his or her favor at the time of executing the Release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

3

--------------------------------------------------------------------------------


 

Doyle affirms that this waiver of Section 1542 is not a mere recital.  Doyle
affirms that he is aware that the Company would not have entered into this
Agreement but for Doyle’s agreement to a full waiver of all waiveable claims of
any type and description, including unknown claims.

 

10.           This Agreement contains all of the terms, promises,
representations, and understandings made between the parties and supersedes any
previous representations, understandings, or agreements, except for (a) the
Arbitration Agreement referred to in paragraph 12 of this Agreement, (b) any
agreement by Doyle regarding confidentiality and/or protection of Company
information, property, or trade secrets, and the HCP Insider Trading Policy
signed by Doyle on August 28, 2008 and (c) Indemnity Agreement signed by Doyle
on February 14, 2008 all of which agreements shall continue in full force and
effect.  Furthermore, the terms of this Agreement cannot be modified or amended
in any way except by a writing signed by Doyle and an executive officer of the
Company.

 

11.           Doyle understands that he is waiving legal rights by signing this
Agreement and has consulted with legal counsel and any other persons to the full
extent he wanted to do so before signing this Agreement.

 

12.           The Company and Doyle have entered into an agreement signed by
Doyle on December 23, 2004 to arbitrate disputes arising out of or relating to
their employment relationship (the “Arbitration Agreement”).  Any disputes
arising out of or relating to this Agreement, as well as any other matters that
are subject to the Arbitration Agreement, shall be subject to determination
through final and binding arbitration in accordance with the Arbitration
Agreement.

 

This Agreement is effective on the date signed by Doyle.

 

HCP, Inc.

 

George P. Doyle

 

 

 

 

 

 

 

 

 

 

By:

/s/Edward J. Henning

 

By:

/s/George P. Doyle

 

Edward J. Henning

 

Date Signed: June 1, 2009

 

Executive Vice President and

 

 

 

 

General Counsel

 

 

 

 

4

--------------------------------------------------------------------------------